87 N.Y.2d 956 (1996)
664 N.E.2d 500
641 N.Y.S.2d 589
The People of the State of New York, Respondent,
v.
Beverly Job, Appellant.
Court of Appeals of the State of New York.
Decided February 20, 1996.
William B. Carney, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Maura E. Daly of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*957MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant was convicted of criminal sale of a controlled substance in the third degree, stemming from the sale of two vials of crack cocaine to an undercover police officer. At trial, defendant presented an agency defense, and testified that the officer asked her to obtain the crack on his behalf and offered to "get her high." She additionally claimed that she had in actuality purchased four vials, keeping two for herself, and that she expected to have to barter sex at a later time in exchange for the officer providing her with some crack.
Defendant's contention that the trial court should have expanded its charge on the agency defense under People v Andujas (79 N.Y.2d 113) is without merit. The court correctly instructed the jury that it could consider any benefit received from the buyer as supportive of an agency defense, and in that context, the charge as a whole accurately provided the jury with the proper instruction (see, e.g., People v Fields, 87 N.Y.2d 821; People v Warren, 76 N.Y.2d 773).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.